internal_revenue_service number release date index number -------------------- ------------------------------------------------------------ --------- ----------------------------------------------------- ---------------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------- id no ---------------- telephone number -------------------- refer reply to cc ita b05 plr-126999-14 date january legend taxpayer university corporation member date date dear -------------- ----------------------------------------------------- ------------------------------- -------------------------------------------------------------- ---------------------------------------- -------------------------- --------------------- this is in response to your authorized representatives’ letter and submissions of date in which they requested on your behalf rulings under sec_117 of the internal_revenue_code_of_1986 code regarding the proper federal_income_tax treatment of certain tuition reduction benefits provided by you taxpayer under taxpayer’s tuition assistance program the program more fully describes below we are pleased to address your concerns facts the information submitted indicates that taxpayer is an educational_organization described in sec_170 of the code it is a corporation affiliated with and under the control of university university is a nonprofit corporation that is a tax exempt_organization described in sec_501 of the code and an educational_organization described in sec_170 of the code which provides undergraduate and graduate education university is the sole member of taxpayer plr-126999-14 corporation is a nonprofit corporation that is a tax-exempt_organization described in sec_501 of the code university and member are the sole members of corporation and each is a member the program is designed to assist the faculty and staff of taxpayer with the cost of providing education for their dependent_children the program applies to all full time faculty and staff who have completed at least three continuous years of full-time service the program is made up of two plans plan a a tuition exemption program and plan b a tuition scholarship program under plan a eligible children enrolled at and attending university pay of the annual tuition in lieu of the normal tuition under plan b eligible children actively enrolled in associate or baccalaureate degree programs at other universities qualified technical schools or community colleges may receive the lesser_of a specific dollar amount or the cost of tuition and academic fees the student is required to pay all must be accredited institutions there is an eight semester or twelve quarter maximum per student and a lifetime maximum benefit per employee for all dependent_children receiving benefits under the program for purposes of the program and accredited institution is an institution listed in accredited institutions of higher education published by the american council of education for the federation of regional accrediting associations or a foreign institution determined by university’s provost to have standards equivalent to an american accredited institution the term eligible children for purposes of the program includes legally adopted children step-children and dependent_children of an employee’s same-sex spouse eligible children must be younger than age and substantially dependent upon the employee a child is eligible only if he or she does not yet hold an undergraduate degree baccalaureate or equivalent a child’s eligibility continues for a maximum period of one year if an employee takes an approved leave of absence eligible children of employees who cease work due to disability remain covered for six months following the employee’s cessation of work the benefit also remains available for the eligible children of employees who retired prior to date at age or older and whose age plus years worked equaled at least even if such employee has since died taxpayer intends to amend the program effectively date to limit eligible children to children younger than age with certain exceptions children who are at least years of age but younger than age will be eligible if they were prior to the amendment date enrolled in a program meeting the requirements of the program upon turning age and have remained continuously enrolled since reaching age further children at least years of age but younger than age will also remain eligible if their failure to enroll or remain continuously enrolled is a result of illness or family emergency as of date taxpayer including controlled affiliates employed approximately big_number employees of these big_number employees are highly compensated employees plr-126999-14 within the meaning of sec_414 of which are eligible to participate in the program and big_number are not highly compensated of which big_number are eligible to participate in the program as of date taxpayer plans to transfer big_number of its current employees to corporation the transfer will not affect the services the transferred employees provide it is intended that faculty and certain grandfathered non-faculty employees will not be transferred from taxpayer to corporation and will continue to be eligible to benefit under the program a non-faculty employee will be grandfathered and remain with taxpayer if on date i the employee had three or more years_of_service and ii the employee had at least one child who is age or older but younger than age or who is age or and meets one of the exceptions described above and in either case has not already received the maximum amount of tuition concession benefit permitted under the program each january after the initial date transfer of employees from taxpayer to corporation any grandfathered non-faculty employee who no longer has a child who is age or older but younger than age or who is age or and meets one of the exceptions described above and in either case has not already received the maximum amount of tuition concession benefit permitted under the program will be transferred to corporation requests the taxpayer requests the following rulings that the tuition benefits and educational_assistance provided under the program to eligible employees of taxpayer with respect to the undergraduate education of their dependent_children covered by sec_132 of the code currently satisfies the requirements of sec_117 including the prohibition against discrimination in favor of highly compensated employees and therefore are excluded from the employees’ gross_income that the tuition benefits and educational_assistance provided under the program to eligible employees of taxpayer with respect to the undergraduate education of their dependent_children covered by sec_132 will immediately after the proposed transfer of employees and amendment of the program satisfy the requirements of sec_117 including the prohibition against discrimination in favor of highly compensated employees and therefore will be excludable from the employees’ gross_income that assuming the program remains unchanged after date and continues to pass the objective portions of the non-discrimination test of sec_1_410_b_-4 of the treasury regulations the tuition benefits and educational_assistance provided under the program to eligible employees of taxpayer with respect to the undergraduate education of their dependent_children covered by sec_132 will immediately after each subsequent proposed annual transfer of employees satisfy the requirements of sec_117 plr-126999-14 including the prohibition against discrimination in favor of highly compensated employees and therefore will be excludable from the employees’ gross_income law and analysis generally amounts paid to or for the benefit of employees are presumptively compensatory in nature and ordinarily includible in gross_income as wages sec_117 of the internal_revenue_code however provides a special rule in the case of a qualified_tuition_reduction sec_117 provides that gross_income shall not include any qualified_tuition_reduction sec_117 defines a qualified_tuition_reduction as the amount of any reduction in tuition provided to any employee of a sec_170 educational_organization for the education below the graduate level at such organization or another organization described in sec_170 of a such employee or b any person treated as an employee or whose use is treated as an employee_use under the rules of sec_132 sec_132 refers generally to spouses and dependent_children of employees sec_170 describes an educational_organization as one which normally maintains a regular faculty and curriculum and normally has a regular enrolled body of pupils or students in attendance at the place where its education activities are regularly carried on an entity described in sec_170 or or an institution that is operated as an activity or function of such an entity may qualify as an educational_organization described in sec_170 for the purposes of sec_117 except for the case of certain graduate teaching and research assistance the exclusion from income provided by sec_117 is limited to education below the graduate level sec_117 provides an exception for individuals who are graduate students at the employing institution and who are engaged in providing teaching or research activities for that educational_institution sec_117 of the code provides that the exclusion from income of a qualified_tuition_reduction will apply to highly compensated employees only if such reduction is available on substantially the same terms to each member of a group_of_employees which is defined under a reasonable classification set up by the employer which does not discriminate in favor of highly compensated employees within the meaning of sec_414 sec_1_410_b_-4 of the income_tax regulations generally provides the test for determining whether a classification is reasonable and nondiscriminatory that test has two parts sec_1_410_b_-4 requiring that the classification established by an employer for its employees be reasonable and sec_1_410_b_-4 requiring that a plan pass an objective test to assure that the reasonable classification is nondiscriminatory the objective test has a safe_harbor an unsafe harbor and a facts plr-126999-14 and circumstances test for situations falling between the safe and unsafe harbors the test applies with respect to the minimum_coverage_rules of sec_410 and may be incorporated into sec_117 taking into account the differences between a qualified_retirement_plan and a qualified_tuition_reduction plan nonetheless although sec_117 prohibits discrimination in favor of highly compensated employees described in sec_414 there is no specific language in sec_117 mandating that the same coverage test applicable under sec_410 are also applicable under sec_117 thus the determination of whether a tuition reduction plan in fact discriminates in favor of highly compensated employees for purposes of sec_117 is made based upon an analysis of all relevant facts and circumstances sec_1_410_b_-4 of the regulations provides that a classification will be reasonable if based on all the facts and circumstances the classification is reasonable and established under objective business criteria that identify the category of employees who benefit under the plan reasonable classification include specific job categories nature of compensation ie salaried or hourly geographic location and other similar bona_fide business criteria the house ways_and_means_committee report on the deficit_reduction_act_of_1984 h_r rep no part 98th cong 2d sess provides additional examples of reasonable classifications the report explains that an employer could establish a classification based on such factors as seniority full- time vs part-time employment or job description provided that the classification is nondiscriminatory taxpayer is an educational_organization described in sec_170 the tuition benefits and educational_assistance provided under the program are a tuition reduction for the education below the graduate level at such organization or another organization described in sec_170a ii of dependent_children of employees of taxpayer covered by sec_132 accordingly the tuition benefits and educational_assistance provided under the program to eligible employees of taxpayer with respect to the undergraduate education of their dependent_children covered by sec_132 meets the definition of qualified tuition reductions under sec_117 we have determined that currently the tuition benefits and educational_assistance provided under the program to eligible employees of taxpayer with respect to the undergraduate education of their dependent_children covered by sec_132 satisfies the reasonable classification of employees test of sec_117 additionally these tuition benefits and educational_assistance provided under the program currently satisfies the safe_harbor test and therefore does not discriminate in favor of highly compensated employees thus the tuition benefits and educational_assistance provided under the program to eligible employees of taxpayer with respect to the undergraduate education of their dependent_children covered by sec_132 currently satisfies the requirements of sec_117 including the prohibition against discrimination in favor of highly compensated employees thus these benefits are excluded from the employees’ gross_income under sec_117 as qualified tuition reductions plr-126999-14 we have determined that on date after the initial transfer of employees the tuition benefits and educational_assistance provided under the program will satisfy the reasonable classification of employees test of sec_117 additionally on date after the initial transfer of employees these tuition benefits and educational_assistance provided under the program will satisfy the safe_harbor test and therefore will not discriminate in favor of highly compensated employees thus the tuition benefits and educational_assistance provided under the program to eligible employees of taxpayer with respect to the undergraduate education of their dependent_children covered by sec_132 will immediately after the proposed transfer of employees and amendment of the program satisfy the requirements of sec_117 including the prohibition against discrimination in favor of highly compensated employees thus these benefits will be excludable from the employees’ gross_income under sec_117 as qualified tuition reductions sec_4 of revproc_2014_3 provides that the service will not rule on the tax effect of any transaction to be consummated at some indefinite future time based on sec_4 of revproc_2014_3 we are declining to make a determination on the effect on the program of future annual transfers of staff accordingly we express or imply no opinion regarding the satisfaction of sec_117 by the program after one of these future annual transfers conclusion based on the information provided and the representations furnished we have determined that the described tuition reduction benefits provided to employees within the meaning of sec_117 of the code of the taxpayer for the education below the graduate level of dependent_children at any educational_institution described in sec_170 are excludable from gross_income of such employees under sec_117 of the internal_revenue_code as qualified tuition reductions also based on the information provided and the representations furnished we have determined that after the initial transfer of employees the described tuition reduction benefits provided to employees within the meaning of sec_117 of the code of the taxpayer for the education below the graduate level of dependent_children at any educational_institution described in sec_170 are excludable from gross_income of such employees under sec_117 of the internal_revenue_code as qualified tuition reductions accordingly the value of the described tuition reduction benefits granted under taxpayer’s program to employees within the meaning of sec_117 of the code of the taxpayer for the education below the graduate level of such individuals does not constitute wages for purposes of sec_3401 additionally such amounts are not subject_to sec_3402 relating to withholding for income taxes at source sec_3102 relating to withholding under federal_insurance_contribution_act fica or sec_3301 relating to the federal_unemployment_tax_act futa taxpayer is not plr-126999-14 required to file form_w-2 or any returns of information under sec_6041 with respect to such payment or remissions however we express or imply no opinion regarding the satisfaction of sec_117 of the code or any other section of the code after any future annual transfer of employees this letter_ruling is based on the facts and representations provided by the taxpayer and limited to the matters specifically addressed no opinion is expressed as to the tax treatment of the transactions considered herein under the provisions of any other sections of the code or regulations which may be applicable thereto or the tax treatment of any conditions existing at the time of or effects resulting from such transactions which are not specifically addressed herein temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by adoption of final regulations to the extent the regulations are inconsistent with any conclusions in this ruling see section dollar_figure of revproc_2014_1 2004_1_irb_1 pincite however when the criteria in section dollar_figure of revproc_2014_1 are satisfied a ruling is not revoked or modified retroactively except in rare and unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative because it could help resolve federal tax issues a copy of this letter should be maintained with the taxpayer’s permanent records this ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent sincerely william a jackson branch chief branch office of associate chief_counsel income_tax accounting
